Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s request for reconsideration filed on May 26, 2020 was received.  Claims 1-9 and 11-12 have been amended. Claim 10 has been canceled. Claims 13-18 have been added as new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 27, 2020.
Claim Rejections - 35 USC § 112
Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the following zwitterion compound represented by Formula (I):

    PNG
    media_image1.png
    111
    384
    media_image1.png
    Greyscale
, which clearly shows “Y” to present in Formula (1) as instantly claimed. The claim language defining Y is unclear. It is not clear how Y can be denoted by term absent. Did applicant intend Y to be represented by “single bond” or not present at all in the structure? The claims as written are indefinite and unclear.
Claim 5 recites “(where no R7’ groups present).”  The claim as written is indefinite and unclear.  Applicants have failed to address the claims to particularly point out and distinctly The claim recites the parenthesis, which does not present the limitations in a clear manner.  It is not clear Applicants intend the language recited inside the parenthesis to be required in the claimed invention.  Examiner suggests deleting the parentheses. 
Claims 6 depends on claim 5; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 102
	Claim(s) 1, 11-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman et al. ( US 2015/0079393 A1)
Regarding claims 1, 11-12, 14 and 17, Freedman et al. teach a zwitterion   (claims; complex) that comprises one or Te atoms (claim 4) that is comprised in a photoresist [0016 and 0022]. The photoresist may include photoacid generators [0047] and resins (see examples and [0049-0065]). Freedman et al. also teach a method for providing a photoresist relief image comprising  a step of applying a coating layer to substrate and exposing the photoresist composition to activating radiation and developing the exposed photoresist composition coating layer with a developer ( examples and [0049-0051 & 0069-0073]). Freedman et al. recognize that the complex (zwitterion) have the Metal (Te atoms) to form the cation moiety [0041]. The photoresist composition layer is exposed to radiation having wavelength of 193 nm [0005 and examples].
Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are that Freedman et al. does not teach or suggest Applicant’s claimed subject matters. Nowhere does Freedman et al. disclose a zwitterion as Applicants discloses and claims. Indeed, nowhere does Freedman et al. disclose a specific compound comprising Te. The only mention of Te is in a long list of possible alternatives. Such a long list is well-established not to be sufficient for Section 102. In view thereof, withdrawal of the rejection is requested.
Examine respectfully disagrees. The Te complex compound taught by Freedman et al. comprising an anion component and cation component meeting the broadly claimed limitation of a zwitterion that comprises one or more Te atoms. Further, Te is a chosen from a small list in claim 4, not a laundry list as argued by the applicants. Therefore, rejection is maintained.
Applicant disagrees with each grounds of Section 112 rejection set forth in the Office Action. Indeed, a number of these term are recited in numerous other issued patents and thus have been found as recited by this applicant to fully comply 35 U.S.C. 112. Examiner respectfully disagrees. However, examiner is concern with the present application only and the current rules govern by MPEP. The language in claim 2 defining Y is unclear. It is not clear how Y can be denoted by term absent. Did applicant intend Y to be represented by “single bond” or not present at all in the structure? See MPEP 2173. Claim 5 has language inside parenthesis. Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what The claim recites the parenthesis, which does not present the limitations in a clear manner.  It is not clear Applicants intend the language recited inside the parenthesis to be required in the claimed invention.  See MPEP 608.
Applicant’s arguments, see pages 7-8, filed 11/27/2020, with respect to claims 1-12 have been fully considered and are persuasive.  The obviousness-type double patenting rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-12 have been considered regarding the  other prior art rejections but are moot,  because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The other rejections are withdrawn because the claims have been amended.
Allowable Subject Matter
Claims 3, 4, 7-9, 13, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722